Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Response After Final Action, filed 3/28/2022, with respect to the rejection(s) of claim(s) 1-20 under Yohanan (US 20130150956 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tabor et al. (US 20090287299 A1).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 6 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tabor et al. (US 20090287299 A1).
Regarding Claim 1, Tabor teaches a prosthetic heart valve comprising a stent having a crimped configuration for delivery within a vasculature (e.g. [0055], [0060]) and an expanded configuration for deployment within a native heart valve (e.g. [0055]), wherein the stent is balloon expandable (e.g. [0053], [0055]]), the stent including an inflow portion formed proximate to an inflow end of the stent (e.g. Fig. 1, element 14; [0057]-[0058], [0062]), the inflow portion including a plurality of crowns (e.g. Fig. 1, crowns at element 14; [0057]-[0058], [0062]) and a plurality of struts (e.g. Fig. 1; [0052], [0057]-[0058], [0062]) with each crown being formed between a pair of opposing struts (e.g. Fig. 1, crowns on end element 14; [0057]-[0058], [0062]), a plurality of side openings being defined by the plurality of crowns and the plurality of struts (e.g. Fig. 1; [0052], [0057]-[0058], [0062]), wherein endmost inflow side openings and endmost inflow crowns are formed at the inflow end of the stent (e.g. Fig. 1, element 14; [0052], [0057]-[0058], [0062]) and the inflow end of the stent has a total of twelve endmost inflow crowns (e.g. [0057]), an outflow portion formed proximate to an outflow end of the stent (e.g. Fig. 1, element 12; [0052], [0057]-[0058], [0062]), the outflow portion including a plurality of crowns (e.g. Fig. 1, element 12; [0052], [0057]-[0058], [0062]) and a plurality of struts with each crown being formed between a pair of opposing struts (e.g. Fig. 1, element 12; [0052], [0057]-[0058], [0062]), wherein endmost outflow crowns are formed at the outflow end of the stent (e.g. Fig. 1, crowns at end element 12; [0057]-[0058], [0062]) and the outflow end of the stent has a total of six endmost outflow crowns (e.g. [0057]) and wherein a diameter of the inflow end of the stent is the same as a diameter of the outflow end of the stent (e.g. Fig. 1, element 12 and element 14 are the same diameter), and a transition portion extending between the inflow portion and the outflow portion (e.g. Labeled A in Annotated Figure 1 below), and a prosthetic valve disposed within and secured to at least the transition portion of the stent (e.g. [0058]), the prosthetic valve being configured to block blood flow in one direction to regulate blood flow through a central lumen of the stent (e.g. [0051]-[0057]).

    PNG
    media_image1.png
    788
    538
    media_image1.png
    Greyscale

Regarding Claim 2, Tabor teaches a prosthetic heart valve wherein the prosthetic valve includes three leaflets (e.g. [0054], [0058]) and three commissures (e.g. [0058]), each commissure being formed by attached adjacent lateral ends of an adjoining pair of the three leaflets (e.g. [0054], [0057,] [0058]).
Regarding Claim 5, Tabor teaches a prosthetic heart valve wherein struts adjacent to the six endmost outflow crowns are endmost struts (e.g. Fig. 1, element 16) and a plurality of holes are formed within the endmost struts (e.g. Fig. 1, element 16 has holes; [0057]) the plurality of holes configured to attach a respective commissure of the three leaflets of the prosthetic valve to the stent (e.g. [0038], [0041]).
Regarding Claim 6, Tabor teaches a prosthetic heart valve wherein the transition region is formed by a connection between abutting crowns of the outflow portion and crowns of the inflow portion (e.g. Fig. 1, the region defined generally by element 16), the connection having an increased width relative to the plurality of struts of the outflow portion (e.g. Fig. 1, element 16 is larger than the other struts; [0057]-[0058]).
Regarding Claim 16, Tabon teaches a prosthetic heart valve comprising: a stent having a crimped configuration for delivery within a vasculature  (e.g. [0055], [0060]) and an expanded configuration for deployment within a native heart valve (e.g. [0055], [0060]), wherein the stent is balloon expandable (e.g. [0053], [0055]), the stent including an inflow portion formed proximate to an inflow end of the stent  (e.g. Fig. 1, element 14; [0057]-[0058], [0062]), the inflow portion including a plurality of crowns (e.g. Fig. 1, crowns at element 14; [0057]-[0058], [0062]) and a plurality of struts (e.g. Fig. 1; [0052], [0057]-[0058], [0062) with each crown being formed between a pair of opposing struts  (e.g. Fig. 1, crowns on end element 14; [0057]-[0058], [0062]), a plurality of side openings being defined by the plurality of crowns and the plurality of struts (e.g. Fig. 1; [0052], [0057]-[0058], [0062]), wherein endmost inflow side openings and endmost inflow crowns are formed at the inflow end of the stent (e.g. Fig. 1, element 14; [0052], [0057]-[0058], [0062]) and the inflow end of the stent has a total of twelve endmost inflow crowns (e.g. [0057]), and an outflow portion formed proximate to an outflow end of the stent  (e.g. Fig. 1, element 12; [0052], [0057]-[0058], [0062]), wherein the outflow end of the stent has a total of three commissure posts (e.g. Fig. 1, element 16; [0058]), each commissure post longitudinally extending from a crown of the inflow end and the three commissure posts being circumferentially spaced apart (e.g. Fig. 1, element 16; [0058]), and wherein a diameter of the inflow end of the stent is the same as a diameter of the outflow end of the stent  (e.g. Fig. 1, element 16; [0058]), and a prosthetic valve disposed within and secured to at least a portion of the stent  (e.g. . [0054], [0057,] [0058]), the prosthetic valve being configured to block blood flow in one direction to regulate blood flow through a central lumen of the stent  (e.g. . [0054], [0057,] [0058]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 8 and 10, 13 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabor et al. (US 20090287299 A1) as applied to claims 1, 2, 5, 6 and 16  above, and further in view of Levi (US 20150230923 A1).
Regarding Claim 3, Tabor teaches a stented prosthetic heart valve wherein each axial frame member extending between a crown of the outflow portion and a crown of the inflow portion (e.g. Fig. 1, elements 16 and 18; [0057]-[0058]), and wherein three of the six axial frame members are aligned with and attached to a respective commissure of the three leaflets of the prosthetic valve (e.g. [0057]-[0058]).
Tabor does not disclose the following features, however, Levi teaches a prosthetic device wherein the transition portion includes a total of six axial frame members (e.g. Fig. 3-5, elements 132 and 130 define six axial frame members) and each axial frame member disposed approximately halfway between a pair of adjacent endmost outflow crowns (e.g. Fig. 3-5, elements 132 and 130 are between adjacent crowns).
Tabor and Levi are concerned with the same field of endeavor as the instant claims, namely, stented prosthetic heart valve.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tabor such that stent has a six axial frame members instead of twelve axial frame members as taught by Levi in order to promote more compact crimping (e.g. Levi, [0045]).
Regarding Claim 8, Tabor teaches a prosthetic heart valve wherein each axial frame member including a planar base  (e.g. Fig. 1, element 16; the combination of Tabor and Levi envisions the commissure posts, element 16, to replace the struts between the crowns and to remove entirely any strut directly under the crown) and two spaced apart legs longitudinally extending from the planar base (e.g. the two slanted struts attached to the bottom of the commissure posts, element 16), the planar base having an increased width relative to the plurality of struts of the outflow portion (e.g. Fig. 1, element 16 is larger than the other struts; [0057]-[0058]) and each leg being attached to a crown of the inflow portion (e.g. Legs attached to bottom of commissure posts connect to crown of portion below transition portion labeled A in Annotated Figure 1 above).
Tabor does not disclose the following features, however, Levi teaches a prosthetic device wherein the transition portion includes a total of six axial frame members (e.g. Fig. 3-5, elements 132 and 130 define six axial frame members),
Tabor and Levi are concerned with the same field of endeavor as the instant claims, namely, stented prosthetic heart valve.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tabor such that stent has a six axial frame members instead of twelve axial frame members as taught by Levi in order to promote more compact crimping (e.g. Levi, [0045]).
Regarding Claim 10, Tabor teaches a prosthetic heart valve wherein, each axial frame member including two spaced apart legs radially and longitudinally extending from a crown of the outflow portion (e.g. the legs extending from the bottom of commissure post 16), each leg being attached to a crown of the inflow portion (e.g. attached to the first crown on the inflow section, i.e. the crowns below the transition portion labeled A in Annotated Figure 1 above).
Tabor does not disclose the following features, however, Levi teaches a prosthetic device wherein the transition portion includes a total of six axial frame members (e.g. Fig. 3-5, elements 132 and 130 define six axial frame members),
Tabor and Levi are concerned with the same field of endeavor as the instant claims, namely, stented prosthetic heart valve.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tabor such that stent has a six axial frame members instead of twelve axial frame members as taught by Levi in order to promote more compact crimping (e.g. Levi, [0045]).
Regarding Claim 13,  Tabor teaches a prosthetic heart valve wherein each axial frame member attached to a respective endmost outflow crown (Fig. 1)
Tabor does not disclose the following features, however, Levi teaches a prosthetic device wherein the transition portion includes a total of six axial frame members (e.g. Fig. 3-5, elements 132 and 130 define six axial frame members), 
Tabor and Levi are concerned with the same field of endeavor as the instant claims, namely, stented prosthetic heart valve.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tabor such that stent has a six axial frame members instead of twelve axial frame members as taught by Levi in order to promote more compact crimping (e.g. Levi, [0045]).
Regarding Claim 14, Tabor does not disclose the following features, however, Levi teaches a prosthetic heart valve wherein the transition portion includes a total of six axial frame members (e.g. Fig. 3-5, elements 132 and 130 define six axial frame members) and a total of six endmost outflow side openings are formed at the outflow end of the stent (e.g. Fig. 3-5, elements 132 and 130 define six axial openings), each endmost outflow side opening being defined by two struts of the outflow portion (e.g. the combination of Levi and Tabor would have two struts at the top like the device of Tabor and have the struts directly underneath the crowns of Tabor absent), four struts of the inflow portion (e.g. Fig. 3-5, elements 118), and two axial frame members of the transition portion (e.g. Fig. 3-5, elements 132 and 130 define the openings).
Tabor and Levi are concerned with the same field of endeavor as the instant claims, namely, stented prosthetic heart valve.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tabor such that stent has a six axial frame members instead of twelve axial frame members as taught by Levi in order to promote more compact crimping (e.g. Levi, [0045]).
Regarding Claim 17, Levi teaches a prosthetic heart valve comprising: a stent having a crimped configuration for delivery within a vasculature (e.g. [0055], [0060]) and an expanded configuration for deployment within a native heart valve (e.g. [0055]), wherein the stent is balloon expandable (e.g. [0055]), the stent including a plurality of axial frame members (e.g. Fig. 1, element 16; [0052], [0057]-[0058], [0062]), each axial frame member having an inflow end and an outflow end (e.g. Fig. 1, element 16; [0052], [0057]-[0058], [0062]; the inflow end of the axial frame members is the side of the axial members closest to inflow side, element 14) an inflow portion including at least three rows of struts (e.g. Fig. 1 shows the stent having three rows of struts) and crowns formed between adjacent pairs of said struts (e.g. Fig. 1 shows the stent having three rows of crowns), wherein the at least three rows of the inflow portion are formed between the inflow end of the axial frame members and an inflow ends of the stent (e.g. Fig. 1), and the outflow portion including a single row of struts and crowns formed between adjacent pair of said struts (e.g. Fig. 1, the crowns on the side designated element 12, are formed between struts), the outflow portion being coupled to an outflow ends of the axial frame members (e.g. Fig. 1), and wherein each of the axial frame members extends between the inflow portion and the outflow portion of the stent and at least one of the axial frame members is a commissure post (e.g. [0058]).
Tabor does not disclose the following features, however, the combination of Levi teaches a prosthetic device wherein exactly two struts of the plurality of struts of the outflow portion are disposed between adjacent axial frame members (e.g. the combination of Levi and Tabor will only have two struts between axial members because the axial members and upper diagonal struts directly under the crowns of Tabor will not be there)
Tabor and Levi are concerned with the same field of endeavor as the instant claims, namely, stented prosthetic heart valve.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tabor such that stent has a six axial frame members instead of twelve axial frame members as taught by Levi in order to promote more compact crimping (e.g. Levi, [0045]).
Regarding Claim 18, Tabor does not disclose the following features, however, the combination of Levi teaches a prosthetic device wherein the plurality of axial frame members includes exactly six axial frame members (e.g. Fig. 3-5, elements 132 and 130 define six axial frame members), wherein three of the six axial frame members are commissure posts (e.g. Fig. 3-5, element 130) and three of the six axial frame members are axial struts (e.g. Fig. 3-5, element 132), and wherein each of the axial struts is disposed between adjacent commissure posts (e.g. Fig. 3-5,).
Tabor and Levi are concerned with the same field of endeavor as the instant claims, namely, stented prosthetic heart valve.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tabor such that stent has a six axial frame members instead of twelve axial frame members as taught by Levi in order to promote more compact crimping (e.g. Levi, [0045]).
Regarding Claim 19, Tabor teaches a prosthetic heart valve further compering a prosthetic valve including three leaflets (e.g. [0054], [0058]), wherein each commissure of the leaflets is coupled to a corresponding commissure post of the stent (e.g. [0054], [0058]]).
Regarding Claim 20, Tabor teaches a prosthetic heart valve wherein one of the at least three rows of struts and crowns of the inflow portion includes crowns coupled to inflow end of the axial frame member (e.g. Fig. 1), 
Tabor does not disclose the following features, however, the combination of Levi teaches a prosthetic device wherein the one row includes exactly four struts between adjacent axial frame members (e.g. the combination of Levi and Tabor will have exactly 4 struts between the axial frame members because every other frame member of Tabor will be gone).
Tabor and Levi are concerned with the same field of endeavor as the instant claims, namely, stented prosthetic heart valve.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tabor such that stent has a six axial frame members instead of twelve axial frame members as taught by Levi in order to promote more compact crimping (e.g. Levi, [0045]).
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabor et al. (US 20090287299 A1) as applied to claims 1, 2, 5, 6 and 16 above, and further in view of Li et al. (US 20120071969 A1).
Regarding Claim 4, Tabor teaches a prosthetic heart valve wherein a node being defined as a region where two crowns of the plurality of crowns within the inflow portion connect (e.g. Fig. 1 shows the points at which the crowns of the struts connect), and wherein the two crowns that connect at each node overlap (e.g. Fig. 1 shows the points at which the crowns of the struts connect)
Levi does not disclose the following features, however, Li teaches a stented prosthetic valve wherein the three leaflets are attached to the stent along a margin of attachment (e.g. Fig. 3, Line S; [0052], [0084]; The leaflet is attached to the stent via the cuff) that follows struts and nodes of the inflow portion of the stent (e.g. Fig. 3, Line S; [0052], [0084]), wherein the margin of attachment has a smooth concave shape (e.g. Fig. 3, Line S).
Tabor and Li are concerned with the same field of endeavor as the instant claim, namely, prosthetic heart valves.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tabor such the edge of the leaflets follow the shape of the struts as taught by Li in order to reduce stress on the cuff while maintain a degree of flexibility (e.g. Li, ¶ [0052]).
Further, having the leaflet edge follow along the path of the struts would have been obvious to one of ordinary skill in the art because orienting the edge of a scallop shaped leaflet to follow the path of commonly used strut configurations merely involves choosing from a finite number of identified, predictable solutions with a reasonable expectation of success (“Obvious to try”). See MPEP 2143.
Claims 7, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabor et al. (US 20090287299 A1) as applied to claims 1, 2, 5, 6 and 16 above, and further in view of Braido et al. (WO 2015126711 A1).
Regarding Claim 7, Tabor teaches a prosthetic heart valve wherein respective commissure of the three leaflets of the prosthetic valve is attached to the stent (e.g. [0058]).
Tabor does not disclose the following features, however, Braido teaches a prosthetic heart valve wherein a generally triangular material flap is attached to the plurality of holes (e.g. ¶ [0066]) and the respective commissure of the three leaflets of the prosthetic valve is attached to the generally diamond-shaped material flap (e.g. ¶ [0070]-[0073]). 
Tabor and Braido are concerned with the same field of endeavor as the instant claim, namely, prosthetic heart valves.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tabor such that plurality of holes are covered by triangular material flaps as taught by Braido in order to cover the cells and/or create a seal between the periphery of the device and the adjacent body tissue (e.g. Braido, ¶ [0069]-[0073]).
Braido does not disclose wherein the commissure is attached to the triangular material flap, however, Braido discloses triangular material flaps (e.g. ¶ [0066]) and attaching the commissure to material flaps (e.g. ¶ [0070]-[0073]). It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the present invention, to substitute the triangular flaps for the diamond shaped flaps under the rationale of simple substitution of one known element for another to obtain predictable results. See MPEP 2143; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 9, Tabor teaches a prosthetic heart valve wherein the legs radially extend from the planar base when the stent is in the expanded configuration (e.g. the struts extending from the commissure posts, element 16) 
Tabor does not disclose the following features, however, Braido teaches a prosthetic heart valve wherein a generally diamond-shaped material flap is attached to three of the axial frame members (e.g. ¶ [0056], [0070]-[0073]) and the respective commissure of the three leaflets of the prosthetic valve is attached to the generally diamond-shaped material flap (e.g. [0056], [0070]-[0073]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tabor such that plurality of holes are covered by triangular material flaps as taught by Braido in order to cover the stent frame cells and/or create a seal between the periphery of the device and the adjacent body tissue (e.g. Braido, ¶ [0069]-[0073]).
Regarding Claim 11, Tabor does not disclose the following features, however, Braido teaches a prosthetic heart valve wherein a generally diamond-shaped material flap is attached to three of the axial frame members e.g. ¶ [0056], [0070]-[0073])  and the respective commissure of the three leaflets of the prosthetic valve is attached to the generally diamond-shaped material flap (e.g. [0056], [0070]-[0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Levi such that plurality of holes are covered by triangular material flaps as taught by Braido in order to cover the stent frame cells and/or create a seal between the periphery of the device and the adjacent body tissue (e.g. Braido, ¶ [0069]-[0073]).
Claim 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabor et al. (US 20090287299 A1) as applied to claims 1, 2, 5, 6 and 16 above, and further in view of Levi ‘529 (US 20120123529 A1).
Regarding Claim 12, Tabor does disclose the following features, however, Levi ‘529 teaches a prosthetic heart valve wherein struts of the inflow portion alternate between a first thickness and a second thickness, the second thickness being greater than the first thickness (e.g. [0095]).
Tabor and Levi ‘529 are concerned with the same field of endeavor as the instant claim, namely, prosthetic heart valves.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tabor such that the struts of the inflow portion have varying thickness as taught by Levi ‘529 in order to optimize strength and minimize material and crimp profile (e.g. Levi ‘529, [0095]).
Regarding Claim 15, Tabor does disclose the following features, however, Levi ‘529 teaches a prosthetic heart valve wherein at least one strut of the inflow portion is tapered and the thickness varies along a length thereof such that a middle portion is relatively thinner than opposing end portions of the strut (e.g. [0095]).
Tabor and Levi ‘529 are concerned with the same field of endeavor as the instant claim, namely, prosthetic heart valves.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tabor such that the struts of the inflow portion have varying thickness as taught by Levi ‘529 in order to optimize strength and minimize material and crimp profile (e.g. Levi ‘529, [0095]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED KLAR ROVIRA whose telephone number is (571)272-0068.  The examiner can normally be reached on Mon-Fri: 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 4089187557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.R./Examiner, Art Unit 3774     
                                                                                                                                                                                                   
/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774